Citation Nr: 9915836	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

In an April 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
granted service connection for varicose veins.  A 10 percent 
disability rating was assigned, effective October 2, 1995.  
The veteran subsequently perfected an appeal for an increased 
disability rating to the Board of Veterans' Appeals (Board).  

During the course of this appeal, the veteran also made a 
claim of entitlement to service connection for a back 
disorder, claimed as secondary to varicose veins.  The RO has 
denied this claim as not well-grounded.

The veteran provided testimony at a personal hearing before 
the RO in January 1997, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
varicose veins are more disabling than contemplated by the 
current evaluation.  Therefore, his claim for an increased 
evaluation is well-grounded.  Consequently, VA has a 
statutory duty to assist the veteran in the development of 
this claim.  38 U.S.C.A. § 5107(a).

In the instant case, the Board notes that the RO has obtained 
medical records from health care providers who have treated 
the veteran, and has accorded him VA examinations for his 
varicose veins in November 1995 and October 1996.  However, 
at his March 1999 hearing before the undersigned Board 
Member, the veteran reported this his varicose veins had 
become worse since his last VA examination.  Therefore, the 
Board finds that a contemporaneous and comprehensive 
examination of the veteran's varicose veins is necessary for 
a full and fair adjudication of this appeal.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board further notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With respect to the claim of service connection for a back 
disorder, the Board notes that the RO denied the claim as not 
well-grounded.  A well-grounded claim is a plausible claim, 
that is, a claim which is meritorious on its own or capable 
of substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown 5 Vet. App. 91, 92-93 (1993).

In the instant case, the veteran has contended that his back 
disorder has been caused by his service-connected varicose 
veins.  Specifically, he has contended that his varicose 
veins has affected the way he walks, and that this has 
resulted in his back disorder.  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, such a determination of medical causation 
requires competent medical evidence.  See Grottveit, 5 Vet. 
App. at 93.

The veteran underwent a VA spine examination in October 1996.  
Among other things, the examiner noted that the veteran 
believed his back pain was secondary to the way he walked 
because of his leg pain.  The examiner's diagnostic 
impression was of chronic low back pain.  More importantly, 
the examiner opined that it was "very, very unlikely that 
[the back disorder was] the result of a problem with his 
varicose veins and he would probably have had problems with 
his back regardless of his service in the military."

The Court has held that a determination of medical causation 
must be made by a qualified medical professional in order to 
have probative value.  Grottveit at 93; see also Caluza at 
504.  As the October 1996 VA spine examination report is the 
only competent medical evidence on file to address the 
etiology of the veteran's back disorder, the Board must 
accept the findings as correct.  See Colvin v. Derwinski, 
1 Vet. App. 171(1991).  The examiner's opinion clearly shows 
that the back disorder was not caused by the varicose veins.  
Therefore, the claim does not appear to be well-grounded.  
However, at the hearing in March 1999, it was argued that the 
veteran's low back pain was at least aggravated by his 
service-connected bilateral varicose vein disability and that 
the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 
(1995), is applicable.  The Court held in Allen that pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.301(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  At 
this point, no medical evidence has been submitted to support 
this theory of entitlement.  However, the Board will defer a 
decision as to this issue pending completion of action 
requested below.  It is possible that the examination 
requested will contain evidence which may be pertinent to the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran is hereby informed that in order 
to establish a well-grounded claim for service connection for 
his back disorder, he needs to provide medical evidence which 
tends to support his claim that his low back disorder was 
caused by or is aggravated by his service-connected bilateral 
varicose vein disability.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his varicose 
veins and back disorder.  After securing 
the necessary release, the RO should 
obtain those records not already on file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his varicose 
veins.  The claims folder should be made 
available to the examiner for review 
before the examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  With respect to the varicose 
veins, the RO's decision should reflect 
consideration of the concept of "staged 
ratings" outlined in Fenderson v. West.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


